
	
		I
		112th CONGRESS
		1st Session
		H. R. 1861
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2011
			Mr. Murphy of
			 Pennsylvania (for himself, Mr. Walz of
			 Minnesota, Mr. Shuster,
			 Mr. Costa,
			 Mr. Paulsen,
			 Mr. Donnelly of Indiana,
			 Mrs. Capito,
			 Mr. Stivers,
			 Mr. Critz,
			 Mr. Meehan, and
			 Mr. Boswell) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committees on
			 Oversight and Government
			 Reform, Energy and
			 Commerce, Ways and
			 Means, Science, Space,
			 and Technology, Transportation and Infrastructure,
			 the Budget,
			 the Judiciary,
			 Rules, and
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To greatly enhance America’s path toward energy
		  independence and economic and national security, to conserve energy use, to
		  promote innovation, to achieve lower emissions, cleaner air, cleaner water, and
		  cleaner land, to rebuild our Nation’s aging roads, bridges, locks, and dams,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the  Infrastructure Jobs and Energy Independence
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Offshore Leasing and Other Energy Provisions
					Subtitle A—Offshore Leasing
					Sec. 101. Leasing program considered approved.
					Sec. 102. Lease sales.
					Sec. 103. Seaward boundaries of states.
					Sec. 104. Military operations.
					Sec. 105. Coordination with adjacent states.
					Sec. 106. Gulf of Mexico oil and gas.
					Sec. 107. Sharing of revenues.
					Sec. 108. Inventory of offshore energy resources.
					Sec. 109. Prohibitions on surface occupancy and other
				Appropriate environmental safeguards.
					Subtitle B—Expedited Judicial Review
					Sec. 121. Definitions.
					Sec. 122. Exclusive jurisdiction over causes and claims
				relating to covered oil and natural gas activities.
					Sec. 123. Time for filing petition; standing.
					Sec. 124. Timetable.
					Sec. 125. Limitation on scope of review and relief.
					Sec. 126. Presidential waiver.
					Sec. 127. Legal fees.
					Sec. 128. Exclusion.
					Subtitle C—Other Energy Provisions
					Sec. 131. Elimination of restriction on energy alternatives and
				energy efficiency.
					Sec. 132. Policies regarding buying and building
				American.
					Sec. 133. Clean coal technology deployment grant and loan
				program.
					Title II—Modifying the Strategic Petroleum Reserve and Funding
				Conservation and Energy Research and Development
					Sec. 201. Findings.
					Sec. 202. Definitions.
					Sec. 203. Objectives.
					Sec. 204. Modification of the strategic petroleum
				reserve.
					Sec. 205. Energy Independence and Security Fund.
					Title III—Cleaner Energy Production and Energy Conservation
				Incentives
					Sec. 301. Extension of renewable energy credit.
					Sec. 302. Extension of credit for energy efficient
				appliances.
					Sec. 303. Extension of credit for nonbusiness energy
				property.
					Sec. 304. Extension of credit for residential energy efficient
				property.
					Sec. 305. Extension of new energy efficient home
				credit.
					Sec. 306. Extension of energy efficient commercial buildings
				deduction.
					Sec. 307. Extension of energy credit.
					Sec. 308. Extension of credit for new clean renewable energy
				bonds.
					Sec. 309. Expensing of mechanical insulation
				property.
					Title IV—Increase Diversification and Efficiency of America's
				Transportation and Electric System
					Subtitle A—Diversification of Fuel Source for America's
				Short-Haul Transportation System
					Sec. 401. Minimum Federal fleet requirement.
					Sec. 402. Use of HOV facilities by light-duty, plug-in electric
				drive vehicles or new qualified alternative fuel motor vehicles.
					Sec. 403. Recharging infrastructure.
					Sec. 404. Loan guarantees for advanced battery
				purchases.
					Sec. 405. Study of end-of-useful-life options for motor vehicle
				batteries.
					Sec. 406. Study and demonstration electrification of postal
				fleet.
					Sec. 407. Study of development of common standards for PHEVs
				and EVs between the United States, Europe and Asia.
					Subtitle B—Incentives for Diversification of
				Transportation
					Sec. 420. Amendment of 1986 Code.
					Sec. 421. Extension and modification of credit for fuel cell,
				hybrid, lean burn, and alternative fuel vehicles.
					Sec. 422. Extension and expansion of credit for new qualified
				plug-in electric drive motor vehicles.
					Sec. 423. Extension of credit for certain plug-in electric
				vehicles.
					Sec. 424. Tax credit for most efficient vehicle in
				class.
					Sec. 425. Extension of credit and extension of temporary
				increase in credit for alternative fuel vehicle refueling property.
					Sec. 426. Modification of alternative fuel credit.
					Sec. 427. Extension of credits for biodiesel and renewable
				diesel.
					Subtitle C—Low-Carbon Diversification of Electric
				System
					Sec. 431. Innovative low-carbon loan guarantee
				program.
					Sec. 432. Ensuring revenues are sufficient for implementation
				of title IV.
				
			IOffshore Leasing
			 and Other Energy Provisions
			AOffshore
			 Leasing
				101.Leasing program
			 considered approved
					(a)In
			 generalThe Draft Proposed Outer Continental Shelf Oil and Gas
			 Leasing Program 2010–2015 issued by the Secretary of the Interior (referred to
			 in this section as the Secretary) under section 18 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1344) is considered to have been
			 approved by the Secretary as a final oil and gas leasing program under that
			 section, and is considered to be in full compliance with and in accordance with
			 all requirements of the Outer Continental Shelf Lands Act.
					(b)Final
			 environmental impact statementThe Secretary is considered to
			 have issued a final environmental impact statement for the program described in
			 subsection (a) in accordance with all requirements under section 102(2)(C) of
			 the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
					(c)Correction of
			 datesThe Secretary of the
			 Interior shall update the dates and deadlines proscribed in the program
			 described in subsection (a) to reflect the time that has passed between the
			 date the program was issued and the date of enactment of this Act.
					102.Lease
			 sales
					(a)Outer
			 continental shelf
						(1)In
			 generalExcept as provided in paragraph (2), not later than 30
			 days after the date of enactment of this Act and every 270 days thereafter, the
			 Secretary of the Interior (referred to in this section as the
			 Secretary) shall conduct a lease sale in each outer Continental
			 Shelf planning area for which the Secretary determines that there is a
			 commercial interest in purchasing Federal oil and gas leases for production on
			 the outer Continental Shelf.
						(2)Subsequent
			 determinations and salesIf the Secretary determines that there
			 is not a commercial interest in purchasing Federal oil and gas leases for
			 production on the outer Continental Shelf in a planning area under this
			 subsection, not later than 2 years after the date of enactment of the
			 determination and every 2 years thereafter, the Secretary shall—
							(A)determine whether
			 there is a commercial interest in purchasing Federal oil and gas leases for
			 production on the outer Continental Shelf in the planning area; and
							(B)if the Secretary
			 determines that there is a commercial interest described in subparagraph (A),
			 conduct a lease sale in the planning area.
							(b)Renewable energy
			 and maricultureThe Secretary may conduct commercial lease sales
			 of resources owned by United States—
						(1)to produce
			 renewable energy (as defined in section 203(b) of the Energy Policy Act of 2005
			 (42 U.S.C. 15852(b))); or
						(2)to cultivate
			 marine organisms in the natural habitat of the organisms.
						103.Seaward
			 boundaries of states
					(a)Seaward
			 boundariesSection 4 of the Submerged Lands Act (43 U.S.C. 1312)
			 is amended by striking three geographical miles each place it
			 appears and inserting 9 nautical miles.
					(b)Conforming
			 amendmentsSection 2 of the Submerged Lands Act (43 U.S.C. 1301)
			 is amended—
						(1)in subsection
			 (a)(2), by striking three geographical miles and inserting
			 9 nautical miles; and
						(2)in subsection
			 (b)—
							(A)by striking
			 three geographical miles and inserting 9 nautical
			 miles; and
							(B)by striking
			 three marine leagues and inserting 9 nautical
			 miles.
							(c)Effect of
			 amendments
						(1)In
			 generalSubject to paragraphs (2) through (4), the amendments
			 made by this section shall not effect Federal oil and gas mineral rights and
			 should not effect the States’ current authority within existing State
			 boundaries.
						(2)Existing
			 leasesThe amendments made by this section shall not affect any
			 Federal oil and gas lease in effect on the date of enactment of this
			 Act.
						(3)Taxation
							(A)In
			 generalA State may exercise all of the sovereign powers of
			 taxation of the State within the entire extent of the seaward boundaries of the
			 State (as extended by the amendments made by this section).
							(B)LimitationNothing
			 in this paragraph affects the authority of a State to tax any Federal oil and
			 gas lease in effect on the date of enactment of this Act.
							104.Military
			 operationsThe Secretary shall
			 consult with the Secretary of Defense regarding military operations needs in
			 the Outer Continental Shelf. The Secretary shall work with the Secretary of
			 Defense to resolve any conflicts that might arise between such operations and
			 leasing under this section. If the Secretaries are unable to resolve all such
			 conflicts, any unresolved issues shall be referred by the Secretaries to the
			 President in a timely fashion for immediate resolution.
				105.Coordination
			 with adjacent statesSection
			 19 of the Outer Continental Shelf Lands Act (43 U.S.C. 1345) is amended—
					(1)in subsection (a)
			 in the first sentence by inserting , for any tract located within the
			 Adjacent State’s Adjacent Zone, after government;
			 and
					(2)by adding the
			 following:
						
							(f)(1)Prior to issuing a
				permit or approval for the construction of a pipeline to transport crude oil,
				natural gas or associated liquids production withdrawn from oil and gas leases
				on the outer Continental Shelf, a Federal agency must seek the concurrence of
				the Adjacent State if the pipeline is to transit the Adjacent State’s Adjacent
				Zone between the outer Continental Shelf and landfall. No State may prohibit
				construction of such a pipeline within its Adjacent Zone or its State waters.
				However, an Adjacent State may require routing of such a pipeline to one of two
				alternate landfall locations in the Adjacent State, designated by the Adjacent
				State, located within 60 miles on either side of a proposed landfall
				location.
								(2)In this subsection:
									(A)The term Adjacent State
				means, with respect to any program, plan, lease sale, leased tract or other
				activity, proposed, conducted, or approved pursuant to the provisions of this
				Act, any State the laws of which are declared, pursuant to section 4(a)(2), to
				be the law of the United States for the portion of the outer Continental Shelf
				on which such program, plan, lease sale, leased tract, or activity appertains
				or is, or is proposed to be, conducted. For purposes of this subparagraph, the
				term State includes the Commonwealth of Puerto Rico, the
				Commonwealth of the Northern Mariana Islands, the Virgin Islands, American
				Samoa, Guam, and the other territories of the United States.
									(B)The term Adjacent Zone
				means, with respect to any program, plan, lease sale, leased tract, or other
				activity, proposed, conducted, or approved pursuant to the provisions of this
				Act, the portion of the outer Continental Shelf for which the laws of a
				particular Adjacent State are declared, pursuant to section 4(a)(2), to be the
				law of the United
				States.
									.
					106.Gulf of Mexico
			 oil and gas
					(a)RepealSection
			 104 of division C of the Tax Relief and Health Care Act of 2006 (Public Law
			 109–432; 120 Stat. 3003) is repealed.
					(b)leasing plan for
			 the Eastern Gulf of Mexico Pursuant to sections 101 and 102 of
			 this Act, the Secretary of the Interior shall issue a final leasing plan for
			 the Eastern Gulf of Mexico within 180 days after the date of enactment of this
			 Act for all areas where there exists commercial interest in purchasing Federal
			 oil and gas leases for production.
					107.Sharing of
			 revenues
					(a)In
			 generalSection 8(g) of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1337(g)) is amended—
						(1)in paragraph (2)
			 by striking Notwithstanding and inserting Except as
			 provided in paragraph (6), and notwithstanding;
						(1)by redesignating
			 paragraphs (6) and (7) as paragraphs (8) and (9); and
						(2)by inserting after
			 paragraph (5) the following:
							
								(6)Bonus bids and
				royalties under qualified leases
									(A)New
				leasesOf amounts received by the United States as bonus bids,
				royalties, rentals, and other sums collected under any new qualified lease on
				submerged lands made available for leasing under this Act by the enactment of
				the  Infrastructure Jobs and Energy
				Independence Act—
										(i)30
				percent shall be paid to the States that are producing States with respect to
				those submerged lands that are located within the seaward boundaries of such a
				State established under section 4(a)(2)(A);
										(ii)10 percent shall
				be deposited in the general fund of the Treasury;
										(iii)15 percent shall
				be deposited in the Renewable Energy and Energy Efficiency Reserve established
				by paragraph (7);
										(iv)20 percent shall
				be deposited in the Infrastructure Renewal Reserve established by paragraph
				(7);
										(iv)3
				percent shall be deposited into the Clean Water Reserve established by
				paragraph (7);
										(v)4
				percent shall be deposited in the Environment Restoration Reserve established
				by paragraph (7);
										(vi)3
				percent shall be deposited in the Conservation Reserve established by paragraph
				(7);
										(vii)8 percent shall
				be deposited in the Clean Coal Technology Deployment and Carbon Capture and
				Sequestration Reserve established by paragraph (7);
										(viii)5 percent shall
				be deposited in the Carbon Free Technology and Nuclear Energy Reserve
				established by paragraph (7); and
										(ix)2
				percent shall be available to the Secretary of Health and Human Services for
				carrying out the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621,
				et seq.).
										(B)Leased tract
				that lies partially within the seaward boundaries of a stateIn
				the case of a leased tract that lies partially within the seaward boundaries of
				a State, the amounts of bonus bids and royalties from such tract that are
				subject to subparagraph (A)(ii) with respect to such State shall be a
				percentage of the total amounts of bonus bids and royalties from such tract
				that is equivalent to the total percentage of surface acreage of the tract that
				lies within such seaward boundaries.
									(C)Use of payments
				to statesAmounts paid to a State under subparagraph (A)(ii)
				shall be used by the State for one or more of the following:
										(i)Education.
										(ii)Transportation.
										(iii)Coastal
				restoration, environmental restoration, and beach replenishment.
										(iv)Energy
				infrastructure.
										(v)Renewable energy
				development.
										(vi)Energy efficiency
				and conservation.
										(vii)Any other
				purpose determined by State law.
										(D)DefinitionsIn
				this paragraph:
										(i)Adjacent
				stateThe term Adjacent State means, with respect
				to any program, plan, lease sale, leased tract or other activity, proposed,
				conducted, or approved pursuant to the provisions of this Act, any State the
				laws of which are declared, pursuant to section 4(a)(2), to be the law of the
				United States for the portion of the outer Continental Shelf on which such
				program, plan, lease sale, leased tract, or activity appertains or is, or is
				proposed to be, conducted.
										(ii)Adjacent
				zoneThe term Adjacent Zone means, with respect to
				any program, plan, lease sale, leased tract, or other activity, proposed,
				conducted, or approved pursuant to the provisions of this Act, the portion of
				the outer Continental Shelf for which the laws of a particular adjacent State
				are declared, pursuant to section 4(a)(2), to be the law of the United
				States.
										(iii)Producing
				stateThe term producing State means an Adjacent
				State having an Adjacent Zone containing leased tracts from which are derived
				bonus bids and royalties under a lease under this Act.
										(iv)StateThe
				term State includes Puerto Rico and the other territories of the
				United States.
										(v)Qualified
				leaseThe term qualified lease means a natural gas
				or oil lease made available under this Act granted after the date of the
				enactment of the  Infrastructure Jobs and
				Energy Independence Act, for an area that is available for
				leasing as a result of enactment of section 101 of that Act.
										(E)ApplicationThis
				paragraph shall apply to bonus bids and royalties received by the United States
				under qualified leases after implementation of sections 105 and 106 of the
				 Infrastructure Jobs and Energy Independence
				Act.
									(F)Existing
				revenuesAll revenues including revenues, including bonus bids,
				royalties, rentals, and other sums, collected from leases issued under this Act
				prior to the enactment  Infrastructure Jobs
				and Energy Independence Act, shall not be affected by the
				provisions of that Act.
									(7)Establishment of
				reserve accounts
									(A)In
				generalFor budgetary purposes, there is established as a
				separate account to receive deposits under paragraph (6)(A)—
										(i)the Renewable
				Energy and Energy Efficiency Reserve which shall be applied—
											(I)first, to offset
				the alternative energy and conservation tax incentives extended by title III of
				the  Infrastructure Jobs and Energy
				Independence Actt; and
											(II)to extent not
				applied under subclause (I), to offset the cost of legislation enacted after
				the date of the enactment of the 
				Infrastructure Jobs and Energy Independence Act to accelerate the
				use of cleaner domestic energy resources and alternative fuels; to promote the
				utilization of energy-efficient products and practices; to promote the
				development and deployment of smart transportation systems, energy efficient
				vehicles, and mass transportation systems that preserve the environment and
				increase energy efficiency of transportation; and to increase research,
				development, and deployment of clean renewable energy and efficiency
				technologies and job training programs for those purposes;
											(ii)the
				Infrastructure Renewal Reserve which shall be applied to offset the costs
				of—
											(I)Federal-aid
				highway and highway safety construction programs carried out by the Secretary
				of Transportation;
											(II)public
				transportation programs carried out by the Secretary of Transportation;
											(III)water resources
				development construction projects carried out by the Secretary of the Army
				(acting through the Chief of Engineers);
											(IV)Federal support
				for freight rail and passenger rail construction and repair projects;
											(V)legislation
				enacted after the date of the enactment of the
				 Infrastructure Jobs and Energy Independence
				Act for purposes of investment in transportation infrastructure;
				and
											(ii)the Clean Water
				Reserve, to first, offset the cost of construction programs under the Clean
				Water Act or the 1996 Amendments to the Safe Drinking Water Act that provide
				assistance, such as grants, matching grants, and no- and low-interest loans, to
				State, county, and local governments to rebuild and modernize clean water and
				sewage infrastructure.
										(iii)the Environment
				Restoration Reserve, to offset the cost of legislation enacted after the date
				of the enactment of the  Infrastructure Jobs
				and Energy Independence Act to conduct restoration activities to
				improve the overall health of the ecosystems primarily or entirely within
				wildlife refuges, national parks, lakes, bays, rivers, and streams, including
				the Great Lakes, the Chesapeake and Delaware Bays, the San Francisco
				Bay/Sacramento San Joaquin Bay Delta, the Florida Everglades, New York Harbor,
				the Colorado River Basin, the Mississippi River Basin and tributaries, and
				Intracoastal Waterways and inlets that serve them;
										(iv)the Conservation
				Reserve, to offset the cost of legislation enacted after the date of the
				enactment of the  Infrastructure Jobs and
				Energy Independence Act for conservation research, development,
				and deployment programs to increase commercial energy efficiency, such as
				weatherization, conservation and building technology tax credits for energy
				efficiency in the commercial and industrial sectors;
										(v)the Clean Coal
				Technology Deployment and Carbon Capture and Sequestration Reserve, to—
											(I)first offset the
				cost of programs established under section 133 of this Act
											(II)two, offset the
				cost of programs in section 1703 of the Energy Policy Act of 2005 related to
				loan guarantees for construction projects associated with carbon capture and
				storage, giving priority to the construction and modernization of plants that
				implement the most advanced pollution controls to prevent the release of
				carbon, particulate matter, and other pollutants; and
											(III)third, to offset
				the cost of research at the Department of Energy Office of Fossil Energy that
				promotes the production of liquid transportation fuels, clean-coal electricity,
				synthetic natural gas, and chemical feedstock; and
											(vi)the Carbon Free
				Technology and Nuclear Energy Reserve, to—
											(I)first offset the
				cost of programs in title IV of this Act; and
											(II)two, offset the
				cost of legislation enacted after the date of the enactment of the Rebuilding
				America’s Infrastructure Through Energy Independence Act to promote the
				deployment of carbon-free technologies, including through loan guarantees for
				commercial nuclear power plants, the disposition and recycling or reprocessing
				of spent fuel from nuclear power plants, and the financing of long-term safe
				storage of spent fuel.
											(B)Procedure for
				adjustments
										(i)Budget committee
				chairmanAfter the reporting of a bill or joint resolution, or
				the offering of an amendment thereto or the submission of a conference report
				thereon, providing funding for the purposes set forth in clause (i), (ii),
				(iii), or (iv) of subparagraph (A) in excess of the amount of the deposits
				under paragraph (6)(A) for those purposes for fiscal year 2013, the chairman of
				the Committee on the Budget of the applicable House of Congress shall make the
				adjustments set forth in clause (ii) for the amount of new budget authority and
				outlays in that measure and the outlays flowing from that budget
				authority.
										(ii)Matters to be
				adjustedThe adjustments referred to in clause (i) are to be made
				to—
											(I)the discretionary
				spending limits, if any, set forth in the appropriate concurrent resolution on
				the budget;
											(II)the allocations
				made pursuant to the appropriate concurrent resolution on the budget pursuant
				to section 302(a) of the Congressional Budget Act of 1974; and
											(III)the budget
				aggregates contained in the appropriate concurrent resolution on the budget as
				required by section 301(a) of the Congressional Budget Act of 1974.
											(iii)Amounts of
				adjustmentsThe adjustments referred to in clauses (i) and (ii)
				shall not exceed the receipts estimated by the Congressional Budget Office that
				are attributable to this Act for the fiscal year in which the adjustments are
				made.
										(C)Expenditures
				only by secretary of the interior in consultationLegislation
				shall not be treated as legislation referred to in subparagraph (A) unless any
				expenditure under such legislation for a purpose referred to in that
				subparagraph may be made only after consultation with the Administrator of the
				Environmental Protection Agency, the Administrator of the National Oceanic and
				Atmospheric Administration, the Secretary of the Army acting through the Corps
				of Engineers, and, as appropriate, the Secretary of State.
									(8)Maintenance of
				effort by statesThe Secretary of the Interior, the Secretary of
				Health and Human Services, the Secretary of Energy, and any other Federal
				official with authority to implement legislation referred to in paragraph
				(6)(A) shall ensure that financial assistance provided to a State under that
				legislation for any purpose with amounts made available under this subsection
				or in any legislation with respect to which paragraph (7) applies supplement,
				and do not replace, the amounts expended by the State for that purpose before
				the date of the enactment of the
				Infrastructure Jobs and Energy Independence Act.
								(9)Distributions
				for Federal-aid highway or highway safety construction programTo the extent practicable, amounts made
				available for a Federal-aid highway or highway safety construction program, the
				costs of which are offset by application of the Infrastructure Renewal Reserve,
				shall be distributed using the apportionment formula that applies to that
				program.
								.
						(b)Establishment of
			 State Seaward BoundariesSection 4(a)(2)(A) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended in the first
			 sentence by striking , and the President and all that follows
			 through the end of the sentence and inserting the following: . Such
			 extended lines are deemed to be as indicated on the maps for each Outer
			 Continental Shelf region entitled Alaska OCS Region State Adjacent Zone
			 and OCS Planning Areas, Pacific OCS Region State Adjacent Zones
			 and OCS Planning Areas, Gulf of Mexico OCS Region State Adjacent
			 Zones and OCS Planning Areas, and Atlantic OCS Region State
			 Adjacent Zones and OCS Planning Areas, all of which are dated September
			 2005 and on file in the Office of the Director, Minerals Management Service.
			 The preceding sentence shall not apply with respect to the treatment under
			 section 105 of the Gulf of Mexico Energy Security Act of 2006 (title I of
			 division C of Public Law 109–432) of qualified outer Continental Shelf revenues
			 deposited and disbursed under subsection (a)(2) of that
			 section..
					108.Inventory of
			 offshore energy resources
					(a)In
			 generalThe Secretary of the Interior (in this section referred
			 to as the Secretary) shall promptly prepare an inventory of
			 offshore energy resources of the United States, including through conduct of
			 geological and geophysical explorations by private industry in all of the
			 United States outer Continental Shelf areas of the Atlantic Ocean and the
			 Pacific Ocean under part 251 of title 30, Code of Federal Regulations (or
			 successor regulations).
					(b)Environmental
			 studiesNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall complete any environmental studies necessary to
			 gather information essential to an accurate inventory, including geological and
			 geophysical explorations under part 251 of title 30, Code of Federal
			 Regulations (or successor regulations).
					(c)Effect on oil
			 and gas leasingNo inventory that is conducted under this section
			 or any other Federal law (including regulations) shall restrict, limit, delay,
			 or otherwise adversely affect—
						(1)the development of
			 any Outer Continental Shelf leasing program under section 18 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1344); or
						(2)any leasing,
			 exploration, development, or production of any Federal offshore oil and gas
			 leases.
						(d)Funding
						(1)In
			 generalThe Secretary of the Treasury shall make a 1-time
			 transfer to the Secretary, without further appropriation and from royalties
			 collected by the United States in conjunction with the production of oil and
			 gas, of such sums as are necessary for the Secretary to carry out this
			 section.
						(2)LimitationThe
			 amount transferred under paragraph (1) shall not exceed $50,000,000.
						109.Prohibitions on
			 surface occupancy and other Appropriate environmental safeguards
					(a)Regulations
						(1)In
			 general
							(A)environmental
			 safeguardsThe Secretary of the Interior shall promulgate
			 regulations that establish appropriate environmental safeguards for the
			 exploration and production of oil and natural gas on the outer Continental
			 Shelf.
							(B)Safety
			 protocolsAll operations, including under any permit issued
			 pursuant to an application for a permit to drill or an application for a permit
			 to sidetrack, that has been approved by the Minerals Management Service or the
			 Bureau of Ocean Energy Management, Regulation and Enforcement, for purposes of
			 outer Continental Shelf energy exploration or development and production, shall
			 be carried out in accordance with the safety protocols contained in part 250 of
			 title 30, Code of Federal Regulations.
							(2)RequirementsThe
			 regulations shall include provisions ensuring that—
							(A)no surface
			 facility shall be installed for the purpose of production of oil or gas
			 resources in any area that is within 10 miles from the shore of any coastal
			 State, in any area of the outer Continental Shelf that has not previously been
			 made available for oil and gas leasing;
							(B)only temporary
			 surface facilities are installed for areas that are located—
								(i)beyond 10 miles
			 from the shore from the shore of any coastal State, in any area of the Outer
			 Continental Shelf that has not previously been made available for oil and gas
			 leasing; and
								(ii)not
			 more than 20 miles from the shore;
								(C)the impact of
			 offshore production facilities on coastal vistas is otherwise mitigated;
			 and
							(D)onshore facilities
			 that are able to draw upon the resources of the outer Continental Shelf within
			 10 miles of shore are allowed.
							(b)Conforming
			 amendmentSection 105 of the Department of the Interior,
			 Environment, and Related Agencies Appropriations Act, 2006 (Public Law 109–54;
			 119 Stat. 521) (as amended by section 103(d) of the Gulf of Mexico Energy
			 Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432)) is amended by
			 inserting and any other area that the Secretary of the Interior may
			 offer for leasing, preleasing, or any related activity under section 104 of
			 that Act after 2006).
					BExpedited Judicial
			 Review
				121.DefinitionsIn this subtitle:
					(1)Authorizing
			 leasing statuteThe term authorizing leasing
			 statute means the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et
			 seq.), the Mineral Leasing Act (30 U.S.C. 181 et seq.), the Mineral Leasing Act
			 for Acquired Lands (30 U.S.C. 351 et seq.), and any other law of the United
			 States directing or authorizing the leasing of Federal lands for oil and gas
			 production or transmission.
					(2)Covered oil and
			 natural gas activityThe term covered oil and natural gas
			 activity means—
						(A)the leasing of any
			 lands pursuant to an authorizing leasing statute for the exploration,
			 development, production, processing, or transmission of oil, natural gas, or
			 associated hydrocarbons, including actions or decisions relating to the
			 selection of which lands may or shall be made available for such leasing;
			 and
						(B)any activity taken
			 or proposed to be taken pursuant or in relation to such leases, including their
			 suspension, and any environmental analyses relating to such activity.
						122.Exclusive
			 jurisdiction over causes and claims relating to covered oil and natural gas
			 activitiesNotwithstanding any
			 other provision of law, any Federal action approving any covered oil and
			 natural gas activity shall be subject to judicial review only—
					(1)in the United
			 States Court of Appeals for the District of Columbia Circuit; and
					(2)after the person
			 filing a petition seeking such judicial review has exhausted all available
			 administrative remedies with respect to such Federal action.
					123.Time for filing
			 petition; standing
					(a)In
			 generalAll petitions referred to in section 122 must be filed
			 within 30 days after the latter of the challenged Federal action or the
			 exhaustion of all available administrative remedies with respect to such
			 Federal action. A claim or challenge shall be barred unless it is filed within
			 the time specified.
					(b)StandingNo
			 person whose legal rights will not be directly and adversely affected by the
			 challenged action, and who is not within the zone of interest protected by each
			 Act under which the challenge is brought, shall have standing to file any
			 petition referred to in section 122.
					124.TimetableThe United States Court of Appeals for the
			 District of Columbia Circuit shall complete all judicial review, including
			 rendering a judgment, before the end of the 120-day period beginning on the
			 date on which a petition referred to in section 122 is filed, unless all
			 parties to such proceeding agree to an extension of such period.
				125.Limitation on
			 scope of review and relief
					(a)Administrative
			 findings and conclusionsIn any judicial review referred to in
			 section 122, any administrative findings and conclusions relating to the
			 challenged Federal action shall be presumed to be correct unless shown
			 otherwise by clear and convincing evidence contained in the administrative
			 record.
					(b)Limitation on
			 prospective reliefIn any judicial review referred to in section
			 122, the Court shall not grant or approve any prospective relief unless the
			 court finds that such relief is narrowly drawn, extends no further than
			 necessary to correct the violation of a Federal law requirement, and is the
			 least intrusive means necessary to correct the violation concerned.
					126.Presidential
			 waiverNotwithstanding any
			 other provision of law, the President may waive any legal requirement relating
			 to the approval of any covered oil and natural gas activity if the President
			 determines in the President’s sole discretion that such activity is important
			 to the national interest and outweighs such legal requirement.
				127.Legal
			 feesAny person filing a
			 petition referred to in section 122 who is not a prevailing party shall pay to
			 the prevailing parties (including intervening parties), other than the United
			 States, fees and other expenses incurred by that party in connection with the
			 judicial review, unless the Court finds that the position of the person was
			 substantially justified or that special circumstances make an award
			 unjust.
				128.ExclusionSection 122 shall not apply to disputes
			 between the parties to a lease issued pursuant to an authorizing leasing
			 statute regarding the obligations of such lease or the alleged breach
			 thereof.
				COther Energy
			 Provisions
				131.Elimination of
			 restriction on energy alternatives and energy efficiency
					(a)Elimination of
			 other restrictions on use of energy alternatives
						(1)Renewable
			 biomassSection 211(o)(1)(I) of the Clean Air Act (42 U.S.C.
			 7545(o)(1)(I)) is amended—
							(A)in clause (ii), by
			 striking non-federal; and
							(B)in clause (iv), by
			 striking that are from non-federal forestlands, including
			 forestlands and inserting from forestlands, including those on
			 public lands and those.
							(2)Alternative
			 fuelsSection 526 of the Energy Independence and Security Act of
			 2007 (42 U.S.C. 17142) is repealed.
						(b)New source
			 review under the clean air actPart A of title I of the Clean Air
			 Act (42 U.S.C. 7401 and following) is amended by adding the following at the
			 end:
						
							132.New source
				reviewIn promulgating
				regulations respecting any requirement or prohibition of this Act relating to
				the construction of a new source or the modification of an existing source, the
				Administrator shall include in such regulations provisions providing that
				routine maintenance and repair shall not constitute a modification of an
				existing source requiring treatment of the source as a new source. Such
				provisions shall provide that equipment replacement shall be considered routine
				maintenance and repair if it meets each of the following:
								(1)Such replacement
				does not increase overall actual emissions of any air pollutant by more than 5
				percent.
								(2)In the case of a
				source generating electricity, such replacement does not result in a greater
				amount of any air pollutant emitted in proportion to the megawatts of
				electricity generated.
								Notwithstanding any other provision of
				this Act, no State may include in any State implementation plan any provisions
				regarding new source review that are more stringent than those contained in the
				regulations of the Administrator under this
				section..
					132.Policies
			 regarding buying and building American
					(a)Intent of
			 congressIt is the intent of the Congress that this Act, among
			 other things, result in a healthy and growing American industrial,
			 manufacturing, transportation, and service sector employing the vast talents of
			 America’s workforce to assist in the development of energy from domestic
			 sources. Moreover, the Congress intends to monitor the deployment of personnel
			 and material onshore and offshore to encourage the development of American
			 technology and manufacturing to enable United States workers to benefit from
			 this Act by good jobs and careers, as well as the establishment of important
			 industrial facilities to support expanded access to American resources.
					(b)Safeguard for
			 extraordinary abilitySection 30(a) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1356(a)) is amended in the matter preceding
			 paragraph (1) by striking regulations which and inserting
			 regulations that shall be supplemental and complimentary with and under
			 no circumstances a substitution for the provisions of the Constitution and laws
			 of the United States extended to the subsoil and seabed of the outer
			 Continental Shelf pursuant to section 4 of this Act, except insofar as such
			 laws would otherwise apply to individuals who have extraordinary ability in the
			 sciences, arts, education, or business, which has been demonstrated by
			 sustained national or international acclaim, and that.
					(b)Work
			 standardsAll construction, repair, or alteration of public
			 buildings and public works of the Government and buildings or works financed or
			 otherwise assisted in whole or in part under this Act by a loan, loan
			 guarantee, grant, annual contribution, credit enhancement, or any other form of
			 Federal assistance authorized under this Act shall be performed in accordance
			 with the standards applicable to comparable activity under any other provision
			 of law, without regard to the form or type of Federal assistance provided
			 thereunder.
					133.Clean coal
			 technology deployment grant and loan program
					(a)PurposeThe
			 purpose of this section is to encourage innovative, state-of-the-art energy
			 plants to reduce and eliminate emissions of carbon dioxide and other greenhouse
			 gases.
					(b)DOE
			 programThe Secretary Energy shall implement a competitive grant
			 and loan program to award funding to qualified projects for a 3-year period for
			 the construction or modernization of coal-fired generation units to enable the
			 use at such units of the most viable and cost-effective technology to reduce
			 emissions of carbon dioxide and other greenhouse gases. In carrying out such
			 program, the Secretary shall give priority to the funding of projects that will
			 emit the least amount of carbon dioxide and other greenhouse gases.
					(c)Qualified
			 projects(1)Projects for the
			 construction or modernization of units with carbon capture and sequestration or
			 storage systems shall be qualified for assistance under this section in the
			 form of grants of up to $2,000,000,000 per unit up to a maximum grant of
			 $2,000,000 per Megawatt (MW) of capacity. Such projects may be qualified for
			 loan guarantees under this section in the amount of up to $3,000,000,000 per
			 unit up to a maximum of $3,000,000 per Megawatt of capacity.
						(2)The maximum amount of funding
			 assistance under this section for construction and modernization costs shall be
			 as follows:
							(A)A grant of 75 percent of such costs
			 and a loan guarantee of 25 percent of such costs for the first year in which
			 assistance is provided.
							(B)A grant of 50 percent of such costs
			 and a loan guarantee of 50 percent of such costs for the second year in which
			 assistance is provided.
							(C)A grant of 25 percent of such costs
			 and a loan guarantee of 75 percent of such costs for the third year in which
			 assistance is provided.
							(d)Minimum
			 sizeNo project shall be qualified for assistance under this
			 section for any unit that is less than 250 MW of capacity.
					IIModifying the
			 Strategic Petroleum Reserve and Funding Conservation and Energy Research and
			 Development
			201.FindingsCongress finds the following:
				(1)The Strategic
			 Petroleum Reserve (SPR) was created by Congress in 1975, to protect the Nation
			 from any future oil supply disruptions. When the program was established,
			 United States refiners were capable of handling light crude and medium crude
			 and the makeup of the SPR matched this capacity. This is not the case
			 today.
				(2)A
			 GAO analysis found that nearly half of the refineries considered vulnerable to
			 supply disruptions are not compatible with the types of oil currently stored in
			 the SPR and would be unable to maintain normal refining capacity if forced to
			 rely on SPR oil as currently constituted, thereby reducing the effectiveness of
			 the SPR in the event of a supply disruption. GAO concluded that the SPR should
			 be comprised of at least 10 percent heavy crude.
				(3)This Act
			 implements the GAO recommendation and dedicates funds received from the
			 transactions to existing energy conservation, research, and assistance
			 programs.
				202.DefinitionsIn this title—
				(1)the term
			 light grade petroleum means crude oil with an API gravity of 35
			 degrees or higher;
				(2)the term
			 heavy grade petroleum means crude oil with an API gravity of 26
			 degrees or lower; and
				(3)the term
			 Secretary means the Secretary of Energy.
				203.ObjectivesThe objectives of this title are as
			 follows:
				(1)To modernize the
			 composition of the Strategic Petroleum Reserve to reflect the current
			 processing capabilities of refineries in the United States.
				(2)To provide
			 increased funding to accelerate conservation, energy research and development,
			 and assistance through existing programs.
				204.Modification of
			 the strategic petroleum reserveNotwithstanding section 161 of the Energy
			 Policy and Conservation Act (42 U.S.C. 6241), the Secretary shall publish a
			 plan not later than 30 days after the date of enactment of this Act to—
				(1)exchange as soon
			 as possible light grade petroleum from the Strategic Petroleum Reserve, in an
			 amount equal to 10 percent of the total number of barrels of crude oil in the
			 Reserve as of the date of enactment of this Act, for an equivalent volume of
			 heavy grade petroleum plus any additional cash bonus bids received that reflect
			 the difference in the market value between light grade petroleum and heavy
			 grade petroleum and the timing of deliveries of the heavy grade
			 petroleum;
				(2)from the gross
			 proceeds of the cash bonus bids, deposit the amount necessary to pay for the
			 direct administrative and operational costs of the exchange into the SPR
			 Petroleum Account established under section 167 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6247); and
				(3)deposit 90 percent
			 of the remaining net proceeds from the exchange into the account established
			 under section 205(a).
				205.Energy
			 Independence and Security Fund
				(a)EstablishmentThere
			 is hereby established in the Treasury of the United States the Energy
			 Independence and Security Fund (in this section referred to as the
			 Fund).
				(b)AdministrationThe
			 Secretary shall be responsible for administering the Fund for the purpose of
			 carrying out this section.
				(c)DepositsThe
			 Secretary shall transfer the balance of funds in the SPR Petroleum Account on
			 the date of enactment of this Act in excess of $10,000,000 into the
			 Fund.
				(d)Distribution of
			 fundsThe Secretary shall make amounts from the Fund available
			 for obligation, without further appropriation and without fiscal year
			 limitation, for the following purposes:
					(1)Advanced
			 research projects agency—energyThe Secretary may transfer
			 amounts to the account Energy Transformation Acceleration Fund,
			 established under section 5012(m) of the America COMPETES Act (42 U.S.C.
			 16538(m)), including amounts—
						(A)for
			 university-based research projects; and
						(B)for program
			 direction expenses.
						(2)Wind energy
			 research and developmentThe Secretary may transfer amounts to
			 the account Energy Efficiency and Renewable Energy for necessary
			 expenses for a program to support the development of next-generation wind
			 turbines, including turbines capable of operating in areas with low wind
			 speeds, as authorized in section 931(a)(2)(B) of the Energy Policy Act of 2005
			 (42 U.S.C. 16231(a)(2)(B)).
					(3)Solar energy
			 research and developmentThe Secretary may transfer amounts to
			 the account Energy Efficiency and Renewable Energy for necessary
			 expenses for a program to accelerate the research, development, demonstration,
			 and deployment of solar energy technologies, and public education and outreach
			 materials pursuant to such program, as authorized by section 931(a)(2)(A) of
			 the Energy Policy Act of 2005 (42 U.S.C. 16231(a)(2)(A)).
					(4)Marine and
			 hydrokinetic renewable electric energyThe Secretary may transfer
			 amounts to the account Energy Efficiency and Renewable Energy
			 for necessary expenses for a program to accelerate the research, development,
			 demonstration, and deployment of ocean and wave energy, including hydrokinetic
			 renewable energy, as authorized by section 931 of the Energy Policy Act of 2005
			 (42 U.S.C. 16231) and section 636 of the Energy Independence and Security Act
			 of 2007 (42 U.S.C. 17215).
					(5)Advanced
			 vehicles research, development, and demonstrationThe Secretary
			 may transfer amounts to the account Energy Efficiency and Renewable
			 Energy for necessary expenses for research, development, and
			 demonstration on advanced, cost-effective technologies to improve the energy
			 efficiency and environmental performance of vehicles, as authorized in section
			 911(a)(2)(A) of the Energy Policy Act of 2005 (42 U.S.C.
			 16191(a)(2)(A)).
					(6)Industrial
			 energy efficiency research and developmentThe Secretary may
			 transfer amounts to the account Energy Efficiency and Renewable
			 Energy for necessary expenses for a program to accelerate the research,
			 development, demonstration, and deployment of new technologies to improve the
			 energy efficiency and reduce greenhouse gas emissions from industrial
			 processes, as authorized in section 911(a)(2)(C) of the Energy Policy Act of
			 2005 (42 U.S.C. 16191(a)(2)(C)) and in section 452 of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17111).
					(7)Building and
			 lighting energy efficiency research and developmentThe Secretary
			 may transfer amounts to the account Energy Efficiency and Renewable
			 Energy for necessary expenses for a program to accelerate the research,
			 development, demonstration, and deployment of new technologies to improve the
			 energy efficiency of and reduce greenhouse gas emissions from buildings, as
			 authorized in section 321(g) of the Energy Independence and Security Act of
			 2007 (42 U.S.C. 6295 note), section 422 of the Energy Independence and Security
			 Act of 2007 (42 U.S.C. 17082), and section 912 of the Energy Policy Act of 2005
			 (42 U.S.C. 16192).
					(8)Geothermal
			 energy developmentThe Secretary may transfer amounts to the
			 account Energy Efficiency and Renewable Energy for necessary
			 expenses for geothermal research and development activities to be managed by
			 the National Renewable Energy Laboratory, as authorized by sections 613, 614,
			 615, and 616 of the Energy Independence and Security Act of 2007 (42 U.S.C.
			 17192–95) and section 931(a)(2)(C) of the Energy Policy Act of 2005 (42 U.S.C.
			 16231(a)(2)(C)).
					(9)Smart grid
			 technology research, development, and demonstrationThe Secretary
			 may transfer amounts to the account Energy Efficiency and Renewable
			 Energy for necessary expenses for research, development, and
			 demonstration of smart grid technologies, as authorized by section 1304 of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17384).
					(10)Carbon capture
			 and storageThe Secretary may transfer amounts to the account
			 Fossil Energy Research and Development for necessary expenses
			 for a program of demonstration projects of carbon capture and storage, and for
			 a research program to address public health, safety, and environmental impacts,
			 as authorized by section 963 of the Energy Policy Act of 2005 (42 U.S.C. 16293)
			 and sections 703 and 707 of the Energy Independence and Security Act of 2007
			 (42 U.S.C. 17251, 17255).
					(11)Nonconventional
			 domestic natural gas production and environmental research
						(A)The Secretary may
			 transfer amounts to the account authorized by section 999H(e) of the Energy
			 Policy Act of 2005 (42 U.S.C. 16378(e)).
						(B)The Secretary may
			 transfer amounts to the account Fossil Energy Research and
			 Development for necessary expenses for a program of basin-oriented
			 assessments and public and private partnerships involving States and industry
			 to foster the development of regional advanced technological, regulatory, and
			 economic development strategies for the efficient and environmentally
			 sustainable recovery and market delivery of natural gas and domestic petroleum
			 resources within the United States, and for support for the Stripper Well
			 Consortium.
						(12)Hydrogen
			 research and developmentThe Secretary may transfer amounts to
			 the account Energy Efficiency and Renewable Energy for necessary
			 expenses for the Department of Energy’s H-Prize Program, as authorized by
			 section 1008(f) of the Energy Policy Act of 2005 (42 U.S.C. 16396(f)).
					(13)Energy storage
			 for transportation and electric power
						(A)The Secretary may
			 transfer amounts to the account Basic Energy Sciences for
			 necessary expenses for a program to accelerate basic research on energy storage
			 systems to support electric drive vehicles, stationary applications, and
			 electricity transmission and distribution, as authorized by section 641(p)(1)
			 of the Energy Independence and Security Act of 2007 (42 U.S.C.
			 17231(p)(1)).
						(B)The Secretary may
			 transfer amounts to the account Energy Efficiency and Renewable
			 Energy including—
							(i)amounts for a
			 program to accelerate applied research on energy storage systems to support
			 electric drive vehicles, stationary applications, and electricity transmission
			 and distribution as authorized by section 641(p)(2) of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17231(p)(2));
							(ii)amounts for
			 energy storage systems demonstrations as authorized by section 641(p)(4) of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17231(p)(4));
			 and
							(iii)amounts for
			 vehicle energy storage systems demonstrations as authorized by section
			 641(p)(5) of the Energy Independence and Security Act of 2007 (42 U.S.C.
			 17231(p)(5)).
							(e)Transfer
			 proceduresThe Secretary shall make an initial transfer from the
			 Fund no later than 30 days after the initial deposit of monies into the Fund.
			 The Secretary shall make additional transfers no later than 30 days after
			 subsequent deposits.
				(f)Management and
			 oversight
					(1)Additionality of
			 fiscal year 2008 transfersAll amounts transferred under
			 subsection (d) shall be in addition to, and shall not be substituted for, any
			 funds appropriated for the same or similar purposes in the Consolidated
			 Appropriations Act, 2008 or any other enacted legislation.
					(2)Excess
			 fundsThe total of all amounts transferred under subsection (d)
			 and any funds appropriated for the same or similar purposes in the Consolidated
			 Appropriations Act, 2008 or any other enacted legislation may not exceed the
			 amounts authorized in other Acts for such purposes. In the event that amounts
			 made available under this title plus amounts under the Consolidated
			 Appropriations Act, 2008 exceed the cumulative amounts authorized in other Acts
			 for any program funded by this Act, the excess amounts shall be distributed to
			 the other programs funded by this title on a pro rata basis.
					(3)Program plans
			 and performance measuresThe Secretary shall prepare and publish
			 in the Federal Register a plan for the proposed use of all funds authorized in
			 subsection (d). The plan also shall identify how the use of these funds will be
			 additive to, and not displace, annual appropriations. The plans also shall
			 identify performance measures to assess the additional benefits that may be
			 realized from the application of the additional funding provided under this
			 section. The initial plan shall be published in the Federal Register not later
			 than 45 days after the date of enactment of this Act.
					(4)Congressional
			 oversight and reviewNothing in this section shall limit or
			 restrict the review and oversight of program plans by the appropriate
			 committees of Congress. Nothing in this section shall limit or restrict the
			 authority of Congress to set alternative spending limitations in annual
			 appropriations Acts.
					(5)ApportionmentAll
			 transactions of the Fund shall be exempt from apportionment under the
			 provisions of subchapter II of chapter 15 of title 31, United States
			 Code.
					IIICleaner Energy
			 Production and Energy Conservation Incentives
			301.Extension of
			 renewable energy credit
				(a)In
			 generalEach of the following
			 provisions of section
			 45(d) of the Internal Revenue Code of 1986 (relating to
			 qualified facilities) is amended by striking January 1, 2014 and
			 inserting January 1, 2020:
					(1)Clauses (i) and
			 (ii) of paragraph (2)(A) (relating to closed-loop biomass facility).
					(2)Clauses (i)(I) and
			 (ii) of paragraph (3)(A) (relating to open-loop biomass facility).
					(3)Paragraph (4)
			 (relating to geothermal energy facility).
					(4)Paragraph (6) (relating to landfill gas
			 facilities).
					(5)Paragraph (7) (relating to trash combustion
			 facilities).
					(6)Subparagraphs (A) and (B) of paragraph (9)
			 (relating to qualified hydropower facility).
					(7)Subparagraph (B) of paragraph (11)
			 (relating to marine and hydrokinetic renewable energy facilities).
					(b)Wind
			 facilitiesParagraph (1) of
			 section 45(d) of such Code is amended by striking January 1,
			 2013 and inserting January 1, 2020:
				302.Extension of
			 credit for energy efficient appliances
				(a)DishwashersParagraph (1) of section 45M(b) of the
			 Internal Revenue Code of 1986 (relating to applicable amount) is amended by
			 striking calendar year 2011 each place it appears and inserting
			 after 2010 and before 2020.
				(b)Clothes
			 washersParagraph (2) of
			 section 45M(b) of such Code is amended by striking calendar year
			 2011 each place it appears and inserting after 2010 and before
			 2020.
				(c)RefrigeratorsParagraph (2) of section 45M(b) of such
			 Code is amended by striking calendar year 2011 each place it
			 appears and inserting after 2010 and before 2020.
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 appliances produced after December 31, 2011.
				303.Extension of
			 credit for nonbusiness energy propertySection 25C(g) of the Internal Revenue Code
			 of 1986 (relating to termination) is amended by striking December 31,
			 2011 and inserting December 31, 2019.
			304.Extension of
			 credit for residential energy efficient propertySection 25D(g) of the Internal Revenue Code
			 of 1986 (relating to termination) is amended by striking December 31,
			 2016 and inserting December 31, 2019.
			305.Extension of
			 new energy efficient home creditSubsection (g) of section 45L of the
			 Internal Revenue Code of 1986 (relating to termination) is amended by striking
			 December 31, 2011 and inserting December 31,
			 2019.
			306.Extension of
			 energy efficient commercial buildings deductionSection 179D(h) of the Internal Revenue Code
			 of 1986 (relating to termination) is amended by striking December 31,
			 2013 and inserting December 31, 2019.
			307.Extension of
			 energy credit
				(a)Solar energy
			 propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a)
			 of the Internal Revenue Code of 1986 (relating to energy credit) are each
			 amended by striking January 1, 2017 and inserting January
			 1, 2020.
				(b)Fuel cell
			 propertySubparagraph (D) of section 48(c)(1) of such Code
			 (relating to qualified fuel cell property) is amended by striking
			 December 31, 2016 and inserting December 31,
			 2019.
				(c)Microturbine
			 propertySubparagraph (D) of section 48(c)(2) of such Code
			 (relating to qualified microturbine property) is amended by striking
			 December 31, 2016 and inserting December 31,
			 2019.
				(d)Property using
			 thermal energy from ground or ground waterClause (vii) of
			 section 48(a)(3)(A) of such Code is amended by striking December 31,
			 2017 and inserting December 31, 2019.
				(e)Combined heat
			 and power system propertyClause (iv) of section 48(c)(3)(A) of
			 such Code is amended by striking December 31, 2017 and inserting
			 December 31, 2019.
				(f)Small wind
			 energy propertySubparagraph (C) of section 48(c)(4) of such Code
			 is amended by striking December 31, 2016 and inserting
			 December 31, 2019.
				308.Extension of
			 credit for new clean renewable energy bondsSubsection (c) of section 54C of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(5)Additional
				annual allocationsThe
				national new clean renewable energy bond limitation shall be increased annually
				by 2 percent of the deposits made into the Renewable Energy and Energy
				Efficiency Reserve under section 8(g)(7) of the Outer Continental Shelf Lands
				Act with respect to such year. Each such increase shall be allocated by the
				Secretary consistent with the rules of paragraphs (2) and
				(3).
					.
			309.Expensing of
			 mechanical insulation property
				(a)In
			 generalPart VI of subchapter B of chapter 1 of subtitle A of the
			 Internal Revenue Code of 1986 (relating to itemized deductions for individuals
			 and corporations) is amended by inserting after section 179E the following new
			 section:
					
						179F.Mechanical
				insulation property
							(a)Treatment as
				expensesThere shall be
				allowed as a deduction an amount equal to the applicable percentage of the cost
				of mechanical insulation property placed in service during the taxable
				year.
							(b)Applicable
				percentageFor purposes of subsection (a)—
								(1)In
				generalThe term applicable percentage means the
				lesser of—
									(A)30 percent,
				and
									(B)the excess (if any) of—
										(i)the energy savings
				(expressed as a percentage) obtained by placing such mechanical insulation
				property in service in connection with a mechanical system, over
										(ii)the energy savings (expressed as a
				percentage) such property is required to meet by Standard 90.1–2007, developed
				and published by the American Society of Heating, Refrigerating and
				Air-Conditioning Engineers.
										(2)Special rule
				relating to maintenanceIn the case of mechanical insulation
				property placed in service as a replacement for insulation property—
									(A)paragraph (1)(B)
				shall be applied without regard to clause (ii) thereof, and
									(B)the cost of such property shall be treated
				as an expense for which a deduction is allowed under section 162 instead of
				being treated as depreciable for purposes of the deduction provided by section
				167.
									(c)DefinitionsFor
				purposes of this section—
								(1)Mechanical
				insulation propertyThe term
				mechanical insulation property means insulation materials,
				facings, and accessory products—
									(A)placed in service
				in connection with a mechanical system which—
										(i)is
				located in the United States, and
										(ii)is of a character subject to an allowance
				for depreciation, and
										(B)utilized for thermal, acoustical, and
				personnel safety requirements for mechanical piping and equipment, hot and cold
				applications, and heating, venting and air conditioning applications which can
				be used in a variety of facilities.
									(2)CostThe
				cost of mechanical insulation property includes—
									(A)the amounts paid
				or incurred for the installation of such property,
									(B)in the case of
				removal and disposal of the old mechanical insulation property, 10 percent of
				the cost of the new mechanical insulation property (determined without regard
				to this subparagraph), and
									(C)expenditures for
				labor costs properly allocable to the preparation, assembly, and installation
				of mechanical insulation property.
									(d)Coordination
								(1)Section
				179DSubsection (a) shall not apply to the cost of mechanical
				insulation property which is taken into account under section 179D or which,
				but for subsection (b) of section 179D, would be taken into account under such
				section.
								(2)Other deductions
				and credits
									(A)In
				generalThe amount of any other deduction or credit allowable
				under this chapter for any cost of mechanical insulation property which is
				taken into account under subsection (a) shall be reduced by the amount of such
				cost so taken into account.
									(B)Exception for
				certain costsSubparagraph (A) shall not apply to any amount
				properly attributable to maintenance.
									(e)Allocation of
				deduction for tax-Exempt propertyIn the case of mechanical insulation
				property installed on or in property owned by an entity described in paragraph
				(3) or (4) of section 50(b), the person who is the primary contractor for the
				installation of such property shall be treated as the taxpayer that placed such
				property in service.
							(f)CertificationFor
				purposes of this section, energy savings shall be certified under regulations
				or other guidance provided by the Secretary, in consultation with the Secretary
				of
				Energy.
							.
				(b)Deduction for
			 capital expendituresSection 263(a)(1) of such Code (relating to
			 capital expenditures) is amended by striking or at the end of
			 subparagraph (K), by striking the period at the end of paragraph (L) and
			 inserting , or, and by adding at the end the following new
			 subparagraph:
					
						(M)expenditures for
				which a deduction is allowed under section
				179F.
						.
				(c)Technical and
			 clerical amendments
					(1)Section
			 312(k)(3)(B) of such Code is amended by striking or 179E each
			 place it appears in the text or heading thereof and inserting 179E, or
			 179F.
					(2)Paragraphs (2)(C)
			 and (3)(C) of section 1245(a) of such Code are each amended by inserting
			 179F, after 179E,.
					(3)The table of
			 sections for part VI of subchapter B of chapter 1 of subtitle A of such Code is
			 amended by inserting after the item relating to section 179E the following new
			 item:
						
							
								Sec. 179F. Mechanical insulation
				property.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of enactment of this Act.
				IVIncrease
			 Diversification and Efficiency of America's Transportation and Electric
			 System
			ADiversification of
			 Fuel Source for America's Short-Haul Transportation System
				401.Minimum Federal
			 fleet requirementSection 303
			 of the Energy Policy Act of 1992 (42 U.S.C. 13212) is amended—
					(1)in subsection
			 (b)—
						(A)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively;
						(B)by inserting after
			 paragraph (1) the following:
							
								(2)Plug-In Electric
				Drive Vehicle or New Qualified Alternative Fuel Motor VehicleOf
				the total number of vehicles acquired by a Federal fleet under paragraph (1),
				at least the following percentage of the vehicles shall be plug-in electric
				drive vehicles (as defined in section 131(a) of the Energy Independence and
				Security Act of 2007 (42 U.S.C. 17011(a))) or new qualified alternative fuel
				motor vehicles:
									(A)10 percent for
				fiscal year 2014.
									(B)The applicable
				percentage for the preceding fiscal year increased by 2 percentage points (but
				not to exceed a total of 50 percent) for fiscal year 2015 and each subsequent
				fiscal year.
									;
				and
						(C)in paragraph (3) (as redesignated by
			 subparagraph (A)), by inserting or (2) after paragraph
			 (1);
						(2)by striking
			 subsection (c) and inserting the following:
						
							(c)Allocation of
				incremental costsSubject to the availability of funds
				appropriated to carry out this subsection (to remain available until expended),
				the General Services Administration shall pay the incremental cost of
				alternative fuel vehicles over the cost of comparable gasoline vehicles for
				vehicles that the Administration purchased for the use of the Administration or
				on behalf of other agencies, in a total amount of not to exceed $300,000,000
				for any of fiscal years 2014 through
				2019.
							;
					(3)in subsection (f),
			 by adding at the end the following:
						
							(4)ComplianceCompliance
				with this subsection shall not relieve the Federal agency of the obligations of
				the agency under subsection (b).
							;
				and
					(4)in subsection (g),
			 by striking fiscal years 1993 through 1998 and inserting
			 each fiscal year.
					402.Use of HOV
			 facilities by light-duty, plug-in electric drive vehicles or new qualified
			 alternative fuel motor vehiclesSection 166(b)(5) of title 23, United States
			 Code, is amended—
					(1)in subparagraph
			 (A), by striking Before and inserting Except as provided
			 in subparagraph (D), before;
					(2)in subparagraph
			 (B), by striking Before and inserting Except as provided
			 in subparagraph (D), before; and
					(3)by adding at the
			 end the following:
						
							(D)Use by plug-in
				electric drive vehicles
								(i)Definition of
				plug-in electric drive vehicleIn this subparagraph, the term
				plug-in electric drive vehicle has the meaning given the term in
				section 131(a) of the Energy Independence and Security Act of 2007 (42 U.S.C.
				17011(a)).
								(ii)Use of hov
				facilitiesA State agency—
									(I)shall permit
				vehicles that are certified as low-emission and energy-efficient vehicles in
				accordance with subsection (e) that are light-duty, plug-in electric drive
				vehicles or new qualified alternative fuel motor vehicles, and that are
				purchased on or before December 31 of the calendar year described in clause
				(iii), as determined by the Secretary, to use HOV facilities in the State;
				and
									(II)shall not impose
				any toll or other charge on such a vehicle for use of an HOV facility in the
				State.
									(iii)Calendar
				yearThe calendar year referred to in clause (ii)(I) is the
				calendar year during which, as determined by the Secretary, the aggregate
				number of plug-in electric drive vehicles sold in the United States during all
				calendar years exceeds 2,000,000.
								(iv)PetitionA
				State may petition the Secretary to limit or discontinue the use of an HOV
				facility by plug-in electric drive vehicles if the State demonstrates to the
				Secretary that the presence of the plug-in electric drive vehicles has degraded
				the operation of the HOV
				facility.
								.
					403.Recharging
			 infrastructure
					(a)DefinitionsIn
			 this section:
						(1)Local
			 governmentThe term local government has the
			 meaning given the term in section 3371 of title 5, United States Code.
						(2)Plug-in electric
			 drive vehicleThe term plug-in electric drive
			 vehicle has the meaning given the term in section 131(a) of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17011(a)).
						(3)New qualified
			 alternative fueled vehicleThe term new qualified alternative
			 fueled vehicle means a new qualified alternative fuel motor vehicle (as
			 defined in section 30B(e)(4) of the Internal Revenue Code of 1986, but
			 determined without regard to clauses (ii) and (iii) of subparagraph (A)
			 thereof).
						(4)Range extension
			 infrastructureThe term range extension
			 infrastructure includes equipment, products, or services for recharging
			 plug-in electric drive vehicles that—
							(A)are available to
			 retail consumers of electric drive vehicles on a nondiscriminatory
			 basis;
							(B)provide for
			 extending driving range through battery exchange or rapid recharging;
			 and
							(C)are comparable in
			 convenience and price to petroleum-based refueling services.
							(b)Study
						(1)In
			 generalThe Secretary shall conduct a study of—
							(A)the number and
			 distribution of recharging facilities and alternative vehicle fuel facilities,
			 including range extension infrastructure, that will be required for drivers of
			 plug-in electric drive vehicles to reliably recharge the electric drive
			 vehicles;
							(B)minimum technical
			 standards for public recharging facilities in coordination with the National
			 Institute of Standards and Technology; and
							(C)the concurrent
			 technical and infrastructure investments that electric utilities and
			 electricity providers will be required to make to support widespread deployment
			 of recharging infrastructure and the estimated costs of the investments.
							(2)ComponentsIn
			 conducting the study required under this subsection, the Secretary shall
			 analyze—
							(A)the variety and
			 density of recharging infrastructure options necessary to power plug-in
			 electric drive vehicles under diverse scenarios, including—
								(i)the
			 ratio of residential, commercial, and public recharging infrastructure options
			 necessary to support 10 percent, 20 percent, and 50 percent penetration of
			 plug-in electric vehicles on a city fleet basis;
								(ii)the
			 ratio of residential, commercial, and public recharging infrastructure options
			 necessary to support 10 percent, 20 percent, and 50 percent penetration of
			 plug-in electric vehicles on a national fleet basis; and
								(iii)the potential
			 impact of fast charging on penetration rates and utility power management
			 requirements;
								(B)whether use of
			 parking spots with access to recharging facilities should be limited to plug-in
			 electric drive vehicles; and
							(C)such other issues
			 as the Secretary considers appropriate.
							(3)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress a report on the results of the
			 study conducted under this subsection, including any recommendations.
						(c)Grants and loans
			 to state and local governments for recharging infrastructure
						(1)In
			 generalEffective beginning 180 days from the date of the
			 enactment of this Act, the Secretary shall establish a program under which the
			 Secretary shall provide grants and loans to local governments to assist in the
			 installation of recharging facilities for electric drive vehicles in areas
			 under the jurisdiction of the local governments. The Secretary shall provide
			 funding under this section to State or local governments to pay not more than
			 50 percent of the recharging infrastructure cost.
						(2)EligibilityTo
			 be eligible to obtain a grant or loan under this subsection, a local government
			 shall—
							(A)demonstrate to the
			 Secretary that the applicant has taken into consideration the findings of the
			 report submitted under subsection (b)(3), unless the local government
			 demonstrates to the Secretary that an alternative variety and density of
			 recharging infrastructure options would better meet the purposes of this
			 section; and
							(B)agree not to
			 charge a premium for use of a parking space used to recharge an electric drive
			 vehicle other than a charge for electric energy.
							(3)GuidelinesThe
			 Secretary shall establish guidelines for carrying out this subsection that are
			 consistent with the report submitted under subsection (b)(3).
						(4)Authorization of
			 AppropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this subsection a total of $250,000,000 for grants and a
			 total of $250,000,000 for loans, to remain available until expended.
						404.Loan guarantees
			 for advanced battery purchasesSubtitle B of title I of the Energy and
			 Independence and Security Act of 2007 (42 U.S.C. 17011 et seq.) is amended by
			 adding at the end the following:
					
						137.Loan guarantees
				for advanced battery purchases
							(a)DefinitionsIn
				this section:
								(1)Plug-in electric
				drive vehicleThe term plug-in electric drive
				vehicle has the meaning given the term in section 131(a).
								(2)Range extension
				infrastructureThe term range extension
				infrastructure includes equipment, products, or services for recharging
				plug-in electric drive vehicles that—
									(A)are available to
				retail consumers of electric drive vehicles on a nondiscriminatory
				basis;
									(B)provide for
				extended driving range through battery exchange or rapid recharging; and
									(C)are comparable in
				convenience and price to petroleum-based refueling services.
									(b)Loan
				guaranteesThe Secretary shall guarantee loans made to eligible
				entities for the aggregate purchase by an eligible entity of not less than
				5,000 batteries that use advanced battery technology within a calendar
				year.
							(c)Eligible
				entitiesTo be eligible to obtain a loan guarantee under this
				section, an entity shall be—
								(1)an original
				equipment manufacturer;
								(2)a vehicle
				manufacturer;
								(3)an electric
				utility;
								(4)any provider of
				range extension infrastructure; or
								(5)any other
				qualified entity, as determined by the Secretary.
								(d)RegulationsThe
				Secretary shall promulgate such regulations as are necessary to carry out this
				section.
							(e)Authorization of
				AppropriationsThere are authorized to be appropriated such sums
				as are necessary to carry out this
				section.
							.
				405.Study of
			 end-of-useful-life options for motor vehicle batteries
					(a)In
			 generalIn combination with the research, demonstration, and
			 deployment activities conducted under section 641(k) of the Energy and
			 Independence and Security Act of 2007 (42 U.S.C. 17231(k)), the Secretary shall
			 conduct a study on the end-of-useful-life options for motor vehicle batteries,
			 including recommendations for stationary storage applications and recyclability
			 design specifications.
					(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress a report on the results of the
			 study conducted under subsection (a), including any recommendations.
					406.Study and
			 demonstration electrification of postal fleet
					(a)In
			 generalThe Postal Service shall conduct a study of what portion
			 of its mail delivery vehicles are capable of being replaced with plug-in hybrid
			 electric vehicles.
					(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Postal Service
			 shall submit to the appropriate committees of Congress a report on the results
			 of the study conducted under subsection (a).
					(c)Prototype
			 plug-In electric hybrid mail delivery vehiclesNot later than 2
			 years after the date of enactment of this Act, the Postal One service shall
			 contact for the development of a prototype plug-in electric hybrid mail
			 delivery vehicles.
					407.Study of development
			 of common standards for PHEVs and EVs between the United States, Europe and
			 Asia
					(a)In
			 generalThe Secretary of Energy shall conduct a study identifying
			 the components of electric vehicles, hybrid-electric vehicles and plug-in
			 hybrid-electric vehicles for which it is important that there be common
			 standards within the United States and between the United States, European and
			 Asian automakers and examine the extent to which such standards are (or are
			 not) or have been (or have not been) developed, and the status of any such
			 efforts to develop such standards.
					(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Energy shall submit to the appropriate committees of Congress a report on the
			 results of the study conducted under subsection (a), including any
			 recommendations.
					BIncentives for
			 Diversification of Transportation
				420.Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this subtitle an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of the Internal Revenue Code of 1986.
				421.Extension and
			 modification of credit for fuel cell, hybrid, lean burn, and alternative fuel
			 vehicles
					(a)Extension of
			 creditSubsection (k) of
			 section 30B of the Internal Revenue Code of 1986 is amended to read as
			 follows:
						
							(k)TerminationThis section shall not apply to any
				property purchased after December 31,
				2019.
							.
					(b)Application to
			 bi-fuel, duel-fuel, and flex-fuel vehicles
						(1)Bi-fuel and
			 duel-fuel vehiclesClause (i) of section 30B(e)(4)(A) (relating
			 to definition of new qualified alternative fuel motor vehicle) is amended to
			 read as follows:
							
								(i)which is a
				dedicated vehicle, a bi-fuel vehicle, or a duel-fuel vehicle,
								.
						(2)Flex-fuel
			 vehiclesSubparagraph (B) of section 30B(e)(4) is amended by
			 inserting or ethanol after methanol.
						(3)Bi-fuel and
			 duel-fuel vehicles definedParagraph (5) of section 30B(e) is
			 amended to read as follows:
							
								(5)Bi-fuel and
				duel-fuel vehicles definedFor purposes of this subsection—
									(A)Bi-fuel
				vehicleThe term bi-fuel vehicle means a vehicle
				which is capable of operating on—
										(i)compressed natural
				gas, liquified natural gas, or liquified petroleum gas, and
										(ii)gasoline or
				diesel fuel.
										(B)Duel-fuel
				vehicleThe term duel-fuel vehicle means a vehicle
				which is capable of operating on a mixture of—
										(i)compressed natural
				gas, liquified natural gas, or liquified petroleum gas, and
										(ii)gasoline or
				diesel
				fuel.
										.
						(c)Application to
			 conversions and repowers of alternative fuel vehiclesParagraph (4) of section 30B(e) is amended
			 by adding at the end the following new subparagraph:
						
							(C)Conversions and
				repowers
								(i)In
				generalThe term new qualified alternative fuel motor
				vehicle includes the conversion or repower of a new or used vehicle so
				that it is capable of operating on an alternative fuel as it was not previously
				capable of operating on an alternative fuel.
								(ii)Treatment as
				newA vehicle which has been converted to operate on an
				alternative fuel shall be treated as new on the date of such conversion for
				purposes of this section.
								(iii)Rule of
				constructionIn the case of a used vehicle which is converted or
				repowered, nothing in this section shall be construed to require that the motor
				vehicle be acquired in the year the credit is claimed under this section with
				respect to such
				vehicle.
								.
					(d)Repeal of number
			 limitation on hybrids and lean-burn vehiclesSection 30B of such
			 Code is amended by striking subsection (f).
					(e)Effective
			 dateThe amendments made by this section shall apply to property
			 purchased after December 31, 2010.
					422.Extension and
			 expansion of credit for new qualified plug-in electric drive motor
			 vehicles
					(a)ExtensionSection
			 30D is amended by adding at the end the following new subsection:
						
							(g)TerminationThis
				section shall not apply to any property purchased after December 31,
				2019.
							.
					(b)Restoration of
			 Credit for Large New Qualified Plug-In Electric Drive Motor Vehicles Weighing
			 Over 14,000 Pounds
						(1)In
			 generalThe last sentence of
			 section 30D(b)(3) is amended to read as
			 follows:
							
								The amount determined under this
			 paragraph shall not exceed—(A)$5,000, in the
				case of any new qualified plug-in electric drive motor vehicle with a gross
				vehicle weight rating of not more than 14,000 pounds,
								(B)$10,000, in the
				case of any new qualified plug-in electric drive motor vehicle with a gross
				vehicle weight rating of more than 14,000 pounds but not more than 26,000
				pounds, and
								(C)$12,500, in the
				case of any new qualified plug-in electric drive motor vehicle with a gross
				vehicle weight rating of more than 26,000
				pounds.
								.
						(2)Conforming
			 amendmentsParagraph (1) of section 30D(d) is amended by adding
			 and at the end of subparagraph (D), by striking subparagraph
			 (E), and by redesignating subparagraph (F) as subparagraph (E).
						(c)Increase in Per
			 Manufacturer CapParagraph (2) of section 30D(e) is amended by
			 striking 200,000 and inserting 400,000.
					(d)Effective
			 DateThe amendments made by this section shall apply to vehicles
			 acquired after the date of the enactment of this Act.
					423.Extension of
			 credit for certain plug-in electric vehicles
					(a)In
			 GeneralSubsection (f) of section 30 is amended by striking
			 December 31, 2011 and inserting December 31,
			 2019.
					(b)Effective
			 DateThe amendment made by this section shall apply to vehicles
			 acquired after the date of the enactment of this Act.
					424.Tax credit for
			 most efficient vehicle in classSubpart B of part IV of subchapter A of
			 chapter 1 (relating to other credits) is amended by adding at the end the
			 following new section:
					
						30E.Most efficient
				vehicle in class credit
							(a)Allowance of
				creditThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to $2,000 for each car
				that is determined to be the most efficient vehicle in class
				placed in service by the taxpayer during the taxable year.
							(b)Most efficient
				vehicle in classFor purposes of this section, the term
				most efficient vehicle in class means the motor vehicle identified
				as the most efficient vehicle in each class of vehicle in the Annual Fuel
				Economy Guide published by the Environmental Protection
				Agency.
							.
				425.Extension of
			 credit and extension of temporary increase in credit for alternative fuel
			 vehicle refueling property
					(a)Extension of
			 CreditSubsection (g) of section 30C is amended by striking
			 service— and all that follows and inserting service after
			 December 31, 2019..
					(b)Extension of
			 Temporary IncreaseParagraph (6) of section 30C(e) is
			 amended—
						(1)by striking
			 January 1, 2011 and inserting January 1, 2020,
			 and
						(2)by striking
			 and
			 2010 in the heading and inserting
			 through
			 2019.
						(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
					426.Modification of
			 alternative fuel credit
					(a)Alternative fuel
			 creditParagraph (5) of section 6426(d) (relating to alternative
			 fuel credit) is amended by inserting , and December 31, 2019, in the
			 case of any sale or use involving compressed or liquefied natural gas or
			 liquified petroleum gas after hydrogen.
					(b)Alternative fuel
			 mixture creditParagraph (3)
			 of section 6426(e) is amended by inserting , and December 31, 2019, in
			 the case of any sale or use involving compressed or liquefied natural gas or
			 liquified petroleum gas after hydrogen.
					(c)Payments
			 relating to alternative fuel or alternative fuel
			 mixturesParagraph (6) of section 6427(e) is amended—
						(1)in subparagraph
			 (C)—
							(A)by striking
			 subparagraph (D) and inserting subparagraphs (D) and
			 (E), and
							(B)by striking
			 and at the end thereof,
							(2)by striking the
			 period at the end of subparagraph (D) and inserting , and,
			 and
						(3)by inserting at
			 the end the following:
							
								(E)any alternative fuel or alternative fuel
				mixture (as so defined) involving compressed or liquefied natural gas or
				liquified petroleum gas sold or used after December 31,
				2016.
								.
						(d)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after the date of the enactment of this Act.
					427.Extension of
			 credits for biodiesel and renewable diesel
					(a)In
			 generalSections 40A(g),
			 6426(c)(6), and 6427(e)(6)(B) are each amended by striking December 31,
			 2011 and inserting December 31, 2019.
					(b)Effective
			 dateThe amendments made by this section shall apply to fuel
			 produced, and sold or used, after December 31, 2011.
					CLow-Carbon
			 Diversification of Electric System
				431.Innovative
			 low-carbon loan guarantee programSection 1703 of the Energy Policy Act of
			 2005 (42 U.S.C. 16513) is amended—
					(1)in subsection (b),
			 by adding at the end the following:
						
							(11)Innovative
				low-carbon technology projects in accordance with subsection
				(f).
							;
				and
					(2)by adding at the
			 end the following:
						
							(f)Innovative
				low-Carbon technology projects
								(1)In
				generalThe Secretary may make guarantees to carry out innovative
				low-carbon technologies projects.
								(2)Funding
									(A)In
				generalSubject to the Federal Credit Reform Act of 1990 (2
				U.S.C. 661 et seq.), the total principal amount of loans guaranteed to carry
				out projects under this subsection shall not exceed $50,000,000,000, to remain
				available until committed.
									(B)Additional
				amountsAmounts made available to carry out this subsection shall
				be in addition to any other authority provided for fiscal year 2010 or any
				previous fiscal year.
									(C)Source of
				funds
										(i)In
				generalAmounts made available to carry out this subsection shall
				be—
											(I)derived from
				amounts received from borrowers pursuant to section 1702(b)(2) for fiscal year
				2010 or any previous fiscal year; and
											(II)collected in
				accordance with the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et
				seq.).
											(ii)TreatmentThe
				source of payment received from borrowers described in clause (i) shall be not
				considered a loan or other debt obligation that is guaranteed by the Federal
				Government.
										(D)Subsidy
				costIn accordance with section 1702(b)(2), no appropriations to
				carry out this subsection shall be available to pay the subsidy cost of
				guarantees.
									.
					432.Ensuring
			 revenues are sufficient for implementation of title IV
					(a)Any programs or
			 directives established by title IV of this Act, such as sections 401, 403, and
			 431, but not extensions of tax credits, shall be offset with funds in the
			 Carbon Free Reserve account established in section 107.
					(b)Once the reserve
			 account’s balance has funds sufficient to offset the costs of these provisions,
			 the Secretary of Energy shall submit a plan to Congress within 180 days to
			 begin implementation of those provisions.
					
